Citation Nr: 0623064	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-37 895A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at the 
Dameron Hospital in Stockton, California from January 22, 
2004, to January 24, 2004.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran is reported to have served on active duty from 
December 1950 to September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Fee Services Section of 
the Department of Veterans Affairs (VA) Medical Center in 
Palo Alto, California, which is the Agency of Original 
Jurisdiction (AOJ) in this matter.  In May 2005, a hearing 
was held before the Veterans Law Judge signing this document, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment at 
the Dameron Hospital in Stockton, California from January 22, 
2004, to January 24, 2004. 

2.  VA payment or reimbursement of the costs of the private 
medical care provided from January 22, 2004, to January 24, 
2004, at the Dameron Hospital in Stockton, California was not 
authorized prior to such treatment.

3.   Service connection is not in effect for any disability 
of the veteran.

4.  The veteran has insurance coverage under a health plan 
contract (Medicare Part B).  

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at the 
Dameron Hospital in Stockton, California from January 22, 
2004, to January 24, 2004, are not met.  38 U.S.C.A. §§ 1725, 
1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-
17.1003 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim, provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist. 
Notwithstanding this determination, the claims file does 
reflect a letter describing the provisions of the VCAA.  

The veteran seeks reimbursement for the costs of medical 
treatment received at Dameron Hospital in Stockton, 
California from January 22, 2004, to January 24, 2004.  The 
veteran testified before the undersigned that at 
approximately 2:30 AM on January 22, he thought he was 
experiencing a heart attack.  He testified that he called one 
of his VA physicians to determine if VA would treat him, but 
that he received a recording.  After calling the number again 
and receiving another recorded message, he called his 
daughter.  She came to his house and drove him to the Dameron 
Hospital in Stockton, California, which the veteran testified 
was a little less than a mile from his house.  

Reports from the hospitalization at the Dameron Hospital in 
question showed the veteran reporting that he experienced 
numbness and coldness in his right foot that he apparently 
felt might be a symptom of a heart attack, as he had a 
history of coronary artery disease with an acute myocardial 
infarction in 1986.  After a cardiac workup, to include 
catheterization and an echocardiogram, the diagnoses included 
a "small" myocardial infarction.  The veteran's testimony 
is that if he had been able to "get through" to somebody 
with VA, the treatment discussed above could have been 
conducted at the closest VA hospital, which the veteran 
stated was 90 miles from his home. 

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care in question that the veteran received.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination. Similes v. Brown, 5 
Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
Dameron Hospital, nor does the evidence show as much.  
Moreover, specific formalities which must be followed under 
38 C.F.R. § 17.54 were not complied with here, as a result of 
which proper authorization from VA was not obtained.  
Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received at Dameron 
Hospital in Stockton, California from January 22, 2004, to 
January 24, 2004, was not obtained pursuant to 38 C.F.R. § 
17.54, and payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b)).  The 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In the instant case, the record reflects, and the veteran so 
testified, that service connection is not in effect for any 
disability and there is no indication that the veteran was 
participating in a rehabilitation program.  Consequently, 
payment or reimbursement for the unauthorized private medical 
care rendered at the Dameron Hospital in Stockton, California 
from January 22, 2004, to January 24, 2004, is not warranted 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).  On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (20045.

However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care of services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expense 
of such services are paid or coverage provided by the 
Medicare program administered by the Social Security 
Administration.  See 38 U.S.C.A. § 1725(b)(3)(B) and 
(f)(2)(A)(B).

In this case, as conceded by the veteran at his hearing 
before the undersigned and documented by information 
contained in the claims file, the veteran has health care 
coverage (to include Medicare Part B).  It appears from his 
testimony before the undersigned that the veteran is seeking 
reimbursement of the medical expenses associated with the 
treatment in question for which Medicare has not paid, 
apparently in the amount of approximately $3,700.00.  
However, as he does indeed, as he conceded, have health care 
coverage in the form of Medicare, he is not eligible to 
receive reimbursement for the reasonable value of emergency 
treatment under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.  

While the Board is sympathetic toward the veteran's concerns, 
it is bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by VA.  
38 C.F.R. § 7104(c).  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy at least one of the three criteria listed in 38 
U.S.C.A. § 1728(a).  The Board also finds that the veteran is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at the 
Dameron Hospital in Stockton, California from January 22, 
2004, to January 24, 2004, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


